Citation Nr: 0913973	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-39 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

The propriety of severance of service connection for post-
traumatic stress disorder (PTSD) for the period from June 1, 
1989, through June 21, 1994, during which time it was rated 
10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to 
October 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2005-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that in pertinent part determined that no error is 
contained in March and July 1990 RO rating decisions that 
proposed to sever and then severed service connection for 
PTSD, which was then rated 10 percent disabling.


FINDING OF FACT

The evidence does not establish that a July 1988 RO rating 
decision that granted service connection for PTSD and 
assigned an initial 10 percent rating was clearly and 
unmistakably erroneous.


CONCLUSION OF LAW

The severance of service connection for PTSD for the period 
from June 1, 1989, through June 21, 1994, was improper.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5112 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.326(a) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), VA 
has a duty to notify and assist the claimant in the 
development of the claim.  In this case, the Board is 
granting the benefit sought on appeal.  Accordingly, the duty 
to notify and the duty to assist need not be discussed.  


Propriety of Severance of Service Connection

Severance of service connection.  Subject to the 
limitations contained in 38 C.F.R. §§ 3.114 and 
3.957, service connection will be severed only 
where evidence establishes that it is clearly and 
unmistakably erroneous (the burden of proof being 
upon the Government).  (Where service connection 
is severed because of a change in or 
interpretation of a law or Department of Veterans 
Affairs issue, the provisions of § 3.114 are for 
application.)  A change in diagnosis may be 
accepted as a basis for severance action if the 
examining physician or physicians or other proper 
medical authority certifies that, in the light of 
all accumulated evidence, the diagnosis on which 
service connection was predicated is clearly 
erroneous.  This certification must be accompanied 
by a summary of the facts, findings, and reasons 
supporting the conclusion.  When severance of 
service connection is considered warranted, a 
rating proposing severance will be prepared 
setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest 
address of record of the contemplated action and 
furnished detailed reasons therefor and will be 
given 60 days for the presentation of additional 
evidence to show that service connection should be 
maintained.  Unless otherwise provided in 
paragraph (i) of this section, if additional 
evidence is not received within that period, final 
rating action will be taken and the award will be 
reduced or discontinued, if in order, effective 
the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the 
final rating action expires.

38 C.F.R. § 3.105 (d).

The United States Court of Appeals for Veterans Claims 
(Court) has analyzed the evidentiary standard for clear and 
unmistakable error (CUE) several times and has observed that 
while most CUE claims are for retroactive benefits based on 
CUE in earlier final decisions, the same CUE standard applies 
to VA's attempt to sever service connection.  Once service 
connection has been granted, § 3.105(d), as stated above, 
provides that service connection may be severed only after VA 
has complied with the specific procedures set forth above and 
after the Secretary meets a high burden of proof.  
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In 
effect, § 3.105(d) places at least as high a burden of proof 
on the VA when it seeks to sever service connection as 
§ 3.105(a) places upon an appellant seeking to have a final 
determination overturned.").

The three-part test to determine CUE requires the claimant to 
show that: (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); 
Wilson v. West, 11 Vet. App. 383, 386 (1998).

There is an important exception to the above-stated three-
part test for CUE.  In severance cases alone, evidence 
received after the earlier final decision may be considered.  
§ 3.105(d) specifically states, "[a] change in diagnosis may 
be accepted as a basis for severance.  This provision clearly 
contemplates the consideration of evidence of a change in 
diagnosis acquired after the original granting of service 
connection.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).  
Thus, the third prong of the three-pronged test is not 
relevant and the Board must determine only whether the July 
1990 RO rating decision meets the first two prongs of CUE.  

First, the correct facts were before the adjudicator at the 
time of the July 1990 RO rating decision.  In the instant 
case, the service treatment records (STRs) had been obtained.  
The veteran, a combat infantryman with a Vietnam combat tour, 
filed his PTSD claim in March 1988.  He submitted his 
narrative of stressors.  In May 1988, a VA physician examined 
the veteran and concluded the diagnosis was generalized 
anxiety disorder, but specifically noted that the Veteran 
also suffered from PTSD.  Based on these facts, in July 1988, 
the RO granted service connection for PTSD.  

Second, was the error alleged in the October 1998 rating 
decision "undebatable" and of the sort "which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made?  The answer to this two-part question must 
be "no."  The alleged error, that is, the diagnosis of 
generalized anxiety disorder with a secondary diagnosis of 
PTSD, was debated after the RO received a VA PTSD 
rehabilitation report that notes that the Veteran was 
discharged from the VA hospital in June 1989, after 16 days 
of hospitalization, medication, and therapy, with no Axis I 
diagnosis.  The report notes that the Veteran's condition at 
discharge to outpatient care was somewhat improved.  

In October 1989, a VA examiner re-examined the Veteran.  The 
examiner mentioned that the purpose of the examination was to 
determine whether the previous PTSD diagnosis was "clearly 
erroneous."  However, the examiner did not make this 
determination.  Rather, the examiner found a personality 
disorder and concluded that there was little or no evidence 
of PTSD, but then specifically noted that further information 
from the VA Medical Center PTSD unit should be obtained 
first.  The examiner also suggested that VA obtain more 
information about the Veteran's school and social functioning 
and also his occupational functioning prior to joining the 
Army.  Without first considering that information (which VA 
has not obtained) the examiner appeared to be unwilling to 
certify the earlier diagnosis of PTSD to be "clearly 
erroneous."    

VA outpatient treatment reports dated in the mid 1990s again 
mention PTSD and a January 1995 VA compensation examination 
report contains an Axis I diagnosis of PTSD.  Thus, the 
medical experts have finally concluded that the Veteran does 
have PTSD and service connection has since been restored, 
effective from June 22, 1994. 

Given that the October 1989 VA diagnosis does not fit the 
specific criterion set forth at §  3.105 (d), that is, the 
October 1989 VA examiner could not, even when asked, certify 
the earlier PTSD diagnosis to be clearly erroneous based on 
the information of record at that time, the Board cannot 
conclude that the original diagnosis of PTSD was undebatably 
erroneous. 

After consideration of all the evidence of record, the Board 
finds that the award of service connection for PTSD in a July 
1988 RO rating decision was not clearly and unmistakably 
erroneous.  In the absence of a finding of CUE, the Board 
concludes that severance of service connection from June 1, 
1989, through June 21, 1994, was improper.


ORDER

Severance of service connection for PTSD from June 1, 1989, 
through June 21, 1994, was improper.  The appeal is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


